    Case 4:18-cv-00139-MW-CAS Document 215 Filed 05/13/19 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION

DONNY PHILLIPS,

       Plaintiff,
                                                   CASE NO: 4:18-cv-139-MW/CAS
v

MARK S. INCH, et al.,

       Defendants.
                                       /



    DEFENDANT’S UNOPPOSED MOTION FOR ENLARGEMENT OF TIME TO
               FILE RESPONSE TO MOTION TO COMPEL

       COMES NOW the Defendant, MARK S. INCH, by and through undersigned

counsel and pursuant to Rule 6, Federal Rules of Civil Procedure, hereby files this his

Unopposed Motion for Extension of Deadline to File Response to Plaintiff’s Motion to

Compel (ECF No. 208), and in support thereof would show as follows:

        1.     The current deadline to file a Response to Plaintiff’s Motion to Compel

               (ECF No. 208) is tomorrow, May 14, 2019.

        2.     The Defendant moves to extend the due date for its Response to Friday,

               May 17, 2019.

        3.     The parties are working on a compromise / discovery schedule that may

               result in the motion to compel being withdrawn.




                                               1
 Case 4:18-cv-00139-MW-CAS Document 215 Filed 05/13/19 Page 2 of 3




      4.     Undersigned has conferred with Counsel for the Plaintiff, Mr. James V.

             Cook who has no objection to this motion to extend time for filing

             Defendant’s response, as requested herein.

      5.     This Motion is being filed in good faith and not for purposes of delay. The

             granting of this Motion will not prejudice any of the parties involved.



       WHEREFORE, Defendant respectfully requests that this Honorable Court

enter an Order granting the Defendant until Friday, May 17, 2019, to file a Response to

the Plaintiff’s Motion to Compel.



                                                   Respectfully submitted,

                                                   ASHLEY MOODY
                                                   ATTORNEY GENERAL

                                                   /s/ Jeremy A. Mutz
                                                   Jeremy A. Mutz
                                                   Senior Assistant Attorney General
                                                   Florida Bar No.: 0721026
                                                   Office of the Attorney General
                                                   The Capitol, Suite PL-01
                                                   Tallahassee, Florida 32399-1050
                                                   (850) 414-3636 – Telephone
                                                   (850) 488-4872 – Facsimile
                                                   Jeremy.Mutz@myfloridalegal.com




                                              2
 Case 4:18-cv-00139-MW-CAS Document 215 Filed 05/13/19 Page 3 of 3




                            CERTIFICATE OF SERVICE

       I HEREBY certify that on this the 13th day of May, 2019, I electronically filed

the foregoing document with the Clerk of the Court using CM/ECF. I also certify that

the foregoing document is being served this day on all counsel of record or pro se

parties, either via transmission of Notices of Electronic Filing generated by CM/ECF

or in some other authorized manner for those counsel or parties who are not authorized

to receive electronically Notices of Electronic Filing.



                                                     /s/ Jeremy A. Mutz
                                                     Jeremy A. Mutz




                                                3
